Name: 2005/66/EC: Commission Decision of 28 January 2005 repealing Decision 2003/363/EC approving the plan for the eradication of classical swine fever in feral pigs in certain areas of Belgium (notified under document number C(2005) 144)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  natural environment;  Europe;  means of agricultural production;  health
 Date Published: 2005-10-14; 2005-01-29

 29.1.2005 EN Official Journal of the European Union L 27/54 COMMISSION DECISION of 28 January 2005 repealing Decision 2003/363/EC approving the plan for the eradication of classical swine fever in feral pigs in certain areas of Belgium (notified under document number C(2005) 144) (Only the French and Dutch texts are authentic) (Text with EEA relevance) (2005/66/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Article 16(1), thereof, Whereas: (1) In November 2002 classical swine fever was confirmed in the feral pig population in Belgium. (2) By Commission Decision 2003/363/EC (2), the Commission approved the plan presented by Belgium for the eradication of classical swine fever in the feral pig population in certain areas of Belgium. (3) Belgium has submitted information indicating that classical swine fever in the feral pig population has been successfully eradicated in Belgium and that the approved eradication plan does not need to be applied anymore. (4) It is therefore appropriate to repeal Decision 2003/363/EC. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/363/EC is repealed. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 28 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (2) OJ L 124, 20.5.2003, p. 43.